OPINION of the Court, by
Ch. J. Boyle.
This is an appeal from a decree entered upon an award. The award is strictly in pursuance of the submission ; contains on is face every requisite, both of form and substance, which is prescribed by the act concerning awards ; and the objections to it, founded upon extrinsic facts, are wholly unsupported by proof.
But it is contended that the facts constituting the grounds of objection to the award were susceptible of proof, and that the court below erred in not giving time to procure it.
To have entitled himself to an indulgence of this sort, the party ought to have shewn, at least by his own affidavit, not only that the facts were probably true, but that they could be supported by evidence, if reasonable time were given to procure it. Such is the course of : proceeding when new trials and continuances are asked ¡ for in other cases, and there is no reason why a delay .should be granted for less cause in a case of this kind. But in truth the party does not appear to have requested farther time ; nor is there even a suggestion that there was any absent testimony of which he could have avaikd himself had such an indulgence been granted.
1 he decree is correct, and must be affirmed with da-inages and costs.